BISCHOFF,
Unquestionably, the justice’s finding in favor of the tenant was correct, since there was no termination of whatever tenancy existed, either by notice or limitation as prescribed by law, assuming the five-years lease to have been void because the agent who made it had no written authority. Whether the “judgment for tenant,” rendered by the justice, proceeded upon the failure of the landlord’s proof, or upon a finding that the unauthorized lease had been ratified by conduct, is, however, an open question, and until a final order is made in the proceedings the landlord is embarrassed by the uncertainty which exists as to the nature of the adjudication. With the record, this court cannot determine whether the result intended to be reached was correct or not, as*478suming the disposal of the case to have been upon the merits, since the justice has not concluded the proceedings, agreeably to the statute which defined his jurisdiction, by the making of a final order. Code, § 2249; Municipal Court Act, § 1, subd. 12, Laws 1902, p. 1488, c. 580.
The judgment is therefore reversed, and the proceedings are remitted to the justice for the making of a final order pursuant to ■the statute, without costs. All concur.

 1. gee Landlord and Tenant, vol. 32, Cent. Dig. § 1285.